      Case 3:18-cv-02189-JM-BLM Document 6 Filed 03/28/19 PageID.25 Page 1 of 2




1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2    21550 Oxnard St. Suite 780,
3    Woodland Hills, CA 91367
     Phone: 877-206-4741
4
     Fax: 866-633-0228
5    tfriedman@toddflaw.com
6
     Attorney for Plaintiff

7                      UNITED STATES DISTRICT COURT
8                    SOUTHERN DISTRICT OF CALIFORNIA
9
     CRAIG CUNNINGHAM,                                    )     Case No.
10   individually, and on behalf of all                   )
     others similarly situated,                           )
11
                                                          )
12   Plaintiff,                                           )      3:18-cv-02189-JM-BLM
                                                          )     NOTICE OF VOLUNTARY
13
     vs.                                                  )     DISMISSAL OF ENTIRE
14
                                                          )     ACTION WITHOUT
     NO FAILING INC. dba PACIFIC                          )     PREJUDICE.
15
     BUSINESS MANAGEMENT;                                 )
16
     MICHAEL REMINGER; and DOES                           )
17   1 through 10, inclusive,                             )
18
                                                          )
     Defendant.                                           )
19

20         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action in its entirety
22   without prejudice. Defendants have neither answered Plaintiff’s Complaint, nor
23   filed a motion for summary judgment. Accordingly, this matter may be dismissed
24   without prejudice and without an Order of the Court.
25
           Respectfully submitted this 28th Day of March, 2019.
26

27                                          By: s/Todd M. Friedman Esq.
28
                                                 Todd M. Friedman
                                                Attorney For Plaintiff


                                      Notice of Dismissal - 1
      Case 3:18-cv-02189-JM-BLM Document 6 Filed 03/28/19 PageID.26 Page 2 of 2




1

2                            CERTIFICATE OF SERVICE
3
     Filed electronically on March 28, 2019 with:
4

5    United States District Court CM/ECF system
6
     Notification sent electronically on March 28, 2019, to:
7

8
     To the Honorable Court, all parties and their Counsel of Record

9

10   s/ Todd M. Friedman
11
      Todd M. Friedman
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                      Notice of Dismissal - 2
